Exhibit 10.32
CONSENT AGREEMENT


This Consent Agreement ("Agreement") is made this 31st day of July, 2009, by and
between Foundation Coal Corporation ("Foundation Coal"), Alpha Natural
Resources, Inc., a Delaware corporation ("Alpha"), and James J. Bryja (the
"Employee").
 
WHEREAS, Employee is presently employed by Foundation Coal, serves as Foundation
Coal Holdings, Inc.’s (“Foundation Holdings”) Senior Vice President, Operations,
and is a party to a valid, enforceable employment agreement with Foundation Coal
dated January 1, 2009 ("Employment Agreement");
 
WHEREAS, Alpha has entered into that certain Agreement and Plan of Merger with
Foundation Holdings, dated as of May 11, 2009, including any amendments or
supplemental agreements thereto ("Merger"), which Merger is scheduled to close
and become effective at some future date ("Closing") and in which Alpha will be
merged with and into Foundation Holdings with Foundation Holdings changing its
name to "Alpha Natural Resources, Inc." (the "Company"), and thereafter
Foundation Coal being merged into the Company, with the Company as the surviving
entity;
 
WHEREAS, if the Merger closes, the previously separate workforces of Alpha and
Foundation Holdings and their respective subsidiaries shall be combined, and it
is the desire of the parties to this Agreement that the combined workforces
begin to adhere to consistent company policies;
 
WHEREAS, prior to the Merger, executive employees of Foundation Coal had
individual employment agreements with Foundation Coal setting forth their
obligations/benefits with regard to their employment and post-employment period,
and executive employees of Alpha had similar obligations and benefits, as set
forth in Alpha's Key Employee Separation Plan, as amended and restated (the
"Plan");
 
WHEREAS, upon the Closing, the parties to this Agreement desire that Employee's
Employment Agreement be terminated and become null and void and Employee become
a participant in the Plan, subject to the terms and conditions thereof;
 
WHEREAS, the Compensation Committee of Alpha's Board of Directors (the
"Committee") has selected Employee to become a Participant in the Plan
post-Closing, provided that Employee executes this Agreement on or before the
deadline set forth below; and
 
WHEREAS, Employee is willing to consent to the terms and conditions provided
herein.
 

--------------------------------------------------------------------------------


 
NOW, THEREFORE, in consideration of the mutual promises, covenants and
obligations herein contained, and intending to be legally bound hereby, Alpha,
Foundation Coal, and Employee agree as follows:
 
1. Employee and Foundation Coal acknowledge that Employee's Employment Agreement
shall be terminated and shall become null and void upon the Closing, and that
following the Closing, Employee shall be employed by the Company and serve as
its Senior Vice President Operations, Northern Appalachia and Powder River
Basin, with annual base pay of $388,130, and an opportunity to participate in
the annual bonus plan, long-term incentive program, and pension, health, and
welfare benefit plans that the Company offers from time to time to employees
with similar titles and responsibilities.
 
2. Employee acknowledges and agrees that: (a) the Merger and/or Closing do not
constitute a "termination" of Employee's employment for purposes of the
Employment Agreement, including but not limited to Section 7(c) of the
Employment Agreement; (b) none of the Merger, the Closing, and/or the foregoing
change in Employee's title and the corresponding changes in Employee’s
responsibilities, individually or collectively, constitute “Good Reason” for
terminating Employee's employment under the Employment Agreement, including but
not limited to Section 7(c)(ii) and Section 7(c)(iii) of the Employment
Agreement; and (c) none of the Merger, the Closing, the foregoing changes in
Employees’ title and responsibilities, and/or the termination of Employee’s
Employment Agreement, individually or collectively, will render Employee
eligible to receive any severance benefits under the Employment Agreement,
including but not limited to Section 7(c)(iii) of the Employment Agreement,
under the Foundation Coal Salaried and Non-Represented Severance Plan, or
otherwise.
 
3. To the extent that Employee might have any rights or claims to severance
benefits or other compensation under the terms of the Employment Agreement, the
Foundation Coal Salaried and Non-Represented Severance Plan, or otherwise due to
the Merger, the Closing, the foregoing change in Employees’ title and
responsibilities, and/or the termination of Employee’s Employment Agreement,
those rights are disputed and Employee willingly waives and agrees not to assert
any such possible rights.  Additionally, because the Plan is intended to be the
sole source of any severance benefits to which Employee is entitled after the
Closing, Employee hereby agrees to waive and not assert Employee’s rights, if
any, to participate after the Closing in and/or receive benefits from any other
severance plan or program that exists as of the Closing, including, but not
limited to, the Foundation Coal Salaried and Non-Represented Hourly Severance
Plan.
 
4. Employee hereby releases Foundation Coal and all of its parents,
subsidiaries, affiliates, successors, and assigns, and all of their respective
directors, officers and employees (collectively “Releasees”), from all actions,
causes of action, suits, debts, charges, complaints, claims, obligations,
promises, agreements, controversies, damages, judgments, rights, costs, losses,
expenses, liabilities and demands of any nature, whether known or unknown,
whether actual or potential, whether specifically mentioned herein or not, in
law or equity, whether statutory or common law, whether federal, state, local,
or otherwise, as of the date Employee signs this Agreement, with the exception
of any claims to vested benefits.  Employee affirms that Employee has not filed,
nor has Employee caused to be filed, nor is Employee presently a party to any
claim, complaint, or action against any of the Releasees in any form or
forum.  Employee further affirms that Employee has been paid and/or has received
all leave (paid or unpaid), compensation, wages, bonuses and/or other payments
to which Employee may be entitled as of the date of this Agreement and that no
other leave (paid or unpaid), compensation, wages, bonuses and/or other payments
are due to Employee from any of the Releasees as of the date of this Agreement
other than Employee's Accrued Rights (as defined in the Employment Agreement).
 

--------------------------------------------------------------------------------


 
5. Provided that paragraphs 1 through 4 are satisfied, true and correct, upon
the Closing, Employee, subject to the Committee's approval, shall be named a
"Participant" of the Plan, and shall be subject to all the terms and conditions
of the Plan, as administered by the Committee and/or its successors and
assigns.  Subject to the Committee's approval and all the terms and conditions
of the Plan, the Company shall recommend, among the other benefits that may be
provided under the Plan, that the Employee's multiplier for purposes of
determining the lump sum cash payment based on base pay plus target bonus (the
"Benefit Factor") be 2.0 in the event of a covered change in control termination
and 1.5 in the event of a covered termination prior to a change in control.
 
6. Subject to the execution and delivery of this Agreement by the parties hereto
and approval by the Company's Chief Executive Officer, Employee will receive the
following awards:
a. A restricted stock unit award with a fair market value on the grant date of
$388,130 (rounded down to the nearest whole share), subject to the terms and
conditions of the 2004 Stock Incentive Plan and the related award agreement; and
 
b. A retention cash award of $194,065, with 50% payable on July 31, 2010 and 50%
payable on July 31, 2011, subject to the terms and conditions of the related key
employee retention program letter.
 
7. To the maximum extent permitted by the Company's certificate of
incorporation, as amended (or any successor or assign, as applicable), and law,
the Company (or, if applicable, any successor or assign) shall indemnify the
Employee in his current and former capacities as an officer of Foundation Coal
or the Company and hold the Employee harmless from any cost, attorneys' fees,
expense or liability arising out of Employee's performing of services for
Foundation Coal or the Company.
 
8. If Employee and Foundation Coal do not sign and deliver this Agreement to
Vaughn R. Groves by midnight on July 30, 2009, or if the Closing does not occur,
this Agreement will be will be null and void.
 
9. Employee hereby confirms and agrees that Employee's execution of this
Agreement is both knowing and voluntary and that the same shall bind the
Employee, his successors and assigns.
 
10. Employee is encouraged to consult with an attorney prior to executing this
Agreement.
 
11. Any terms not otherwise defined herein shall have the meaning ascribed to
such terms in the Plan.
 
12. This Agreement shall be governed by the laws of the Commonwealth of
Virginia, excluding its conflicts of laws principles.
 

--------------------------------------------------------------------------------


 
13. This Agreement represents the entire agreement between the Employee,
Foundation Coal, and Alpha regarding the terms and conditions of Employee’s
employment with the Company and/or its subsidiaries or affiliates, and
supersedes all prior agreements and understandings (including the Employment
Agreement and any verbal agreements) between them.
 
14. This Agreement shall inure to the benefit of, and be binding upon, the
parties’ respective personal or legal representatives, executors,
administrators, successors, and assigns.
 
15. This Agreement may be signed in counterparts, each of which shall be an
original, with the same effect as if the signatures thereto and hereto were upon
the same instrument.




IN WITNESS WHEREOF, the parties have executed this Agreement as of the date set
forth above.


  /s/  James J.
Bryja                                                      Date:  July 30, 2009
James J. Bryja
 


 
FOUNDATION COAL CORPORATION



By:    /s/  William H. McClure
 
                Date:  July 30, 2009



Name:   William H.
McClure                                                                


Title:   VP Human
Resources                                                                


 
ALPHA NATURAL RESOURCES, INC.
 
 
By:    /s/  Randy
McMillion                                                       Date:  July 31,
2009


Name:   Randy McMillion                                                      


Title:   EVP - CAO                                                      
 

